EXHIBIT 32.2 CERTIFICATION In connection with the Quarterly Report of MobileSmith, Inc. (the "Company") on Form 10-Q for the quarterly period ended September 30, 2014, as filed with the Securities and Exchange Commission (the "Report"), I, Gleb Mikhailov, Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, to my knowledge, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 10, 2014 /s/ Gleb Mikhailov Gleb Mikhailov Chief Financial Officer
